DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The Amendment filed 10/21/2020 has been entered. Claims 1-11 are pending in the application. Claims 9-11 are newly added.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Sukimoto et al. (US Patent No. 4,887,557), hereinafter “Sukimoto”, in view of Taniguchi et al. (US PGPub 2014/0346907), hereinafter “Taniguchi”.
Regarding claim 1, Sukimoto discloses a connecting assembly comprising:
a housing (23) for distributing air between an air inlet passage of the housing and a plurality of ducts (30) via a plurality of orifices (21) of a first wall of the housing (Col 3 lines 42-67);
a plurality of bushes (22), each of said plurality of bushes connecting a respective one of the plurality of ducts to a respective one of the plurality of orifices to allow air to circulate in contact with an 
a plurality of fillets each configured to connect an inner wall of a respective one of the plurality of bushes to a respective inside portion of said wall of the housing and having a radius to diver air from a second direction within the housing to the first direction, the first direction being different than the second direction See Sukimoto Fig. 2 annotated below).
[AltContent: ][AltContent: textbox (Fillet)][AltContent: arrow][AltContent: arrow][AltContent: textbox (First direction)][AltContent: textbox (Second direction)]
    PNG
    media_image1.png
    322
    467
    media_image1.png
    Greyscale
[AltContent: ]
Sukimoto Annotated Fig. 1

Sukimoto is silent regarding the plurality of fillets having a radius which varies over at least a part of a perimeter of said inner wall.
However, Taniguchi teaches a fillet may have a radius which varies over at least a part of a perimeter of an inner wall for the purpose of reducing stress concentration (Paragraph [0040],[0045]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Sukimoto, by the fillet having a radius which varies over at least a part of 

Regarding claim 2, the combination of Sukimoto and Taniguchi teaches said bush has an outer wall having a plurality of flat lugs positioned angularly, about said axis, at a distance from a zone of the perimeter where the radius of the fillet tends towards a maximum (See Taniguchi Fig. 2).

Regarding claim 3, the combination of Sukimoto and Taniguchi teaches the air inlet passage and the orifice of each bush have centers through which respective straight lines pass (See Sukimoto Fig. 2), and the radius of each fillet is maximum over an angular sector centered on the corresponding straight line, open towards the air inlet passage which air comes from (See Taniguchi Fig. 2).
Sukimoto /Taniguchi are silent regarding the angular sector ranging from 90 to 135°. However, at the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art for the angular sector ranging from 90 to 135° because Applicant has not disclosed that this provide an advantage, are used for a particular purpose, or solve a stated problem.  One of ordinary skill in the art, furthermore, would have expected Sukimoto /Taniguchi’s, and Applicant’s invention, to perform equally well because both perform the same function of conveying air.
Therefore, it would have been prima facie obvious to modify Sukimoto /Taniguchi to obtain the invention because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Sukimoto /Taniguchi.

Regarding claim 4, Sukimoto /Taniguchi are silent regarding each duct has an inner diameter between 12 and 26 centimeters and the radius of the fillet varies from 0.5 to 7 centimeters. However, at the time the invention was made, it would have been an obvious matter of design choice to a person of 
Therefore, it would have been prima facie obvious to modify Sukimoto /Taniguchi to obtain the invention because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Sukimoto /Taniguchi.

Allowable Subject Matter
Claims 9-11 are allowed.
Claims 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
While the combination of Sukimoto and Taniguchi teach the limitations of claim 1, the intake manifold taught by Sukimoto is disclosed for use with an internal combustion engine. There is no teaching or suggestion that the manifold would be capable of being used with the turbine of a turbine engine, nor would one of ordinary skill in the art understand it to be capable of being used in such a manner.
It is the examiners opinion that the art of record considered as a whole, alone, or in combination, neither anticipates nor renders obvious this limitation.


Response to Arguments
Applicant's arguments filed 10/21/2020 have been fully considered but they are not persuasive.
Newly cited reference Sukimoto has been relied upon in place of Dageunet to address the newly amended limitations of claims 1-4.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A WERNER whose telephone number is (571)272-5149.  The examiner can normally be reached on Monday - Friday 10am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/ROBERT A WERNER/Patent Examiner, Art Unit 3747